Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites that “…the sub-vibrators is not disposed…”.  The claim should recite “…the sub-vibrators are not disposed…”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 10 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gossweiler et al. (US Pub. No. 2013/0113760 A1).
		As to claim 1, Gossweiler shows a display device (Fig. 1 and para. 16) comprising: a display panel (Fig. 1 and para. 16); a main vibrator (208 in center of interactive substrate, Fig. 2A and paras. 20 and 21) disposed on the display panel and configured to generate a main vibration wave (paras. 23 and 24); and a plurality of sub-vibrators (208) disposed on the display panel and spaced apart from the main vibrator (Fig. 2A and paras. 20 and 21), the plurality of sub-vibrators configured to generate sub-vibration waves (paras. 20 – 24), respectively, wherein the plurality of sub-vibrators comprises: a first sub-vibrator disposed at a first distance from the main vibrator in a 
 		As to claim 2, Gossweiler shows that a phase of the main vibration wave is different from the phase of the first sub-vibration wave and the phase of the second sub-vibration wave (para. 37). 
 		As to claim 7, Gossweiler shows that the first sub-vibration wave and the second sub-vibration wave are configured to destructively interfere with the main vibration wave (para. 23). 
 		As to claim 8, Gossweiler shows a phase controller 454-n configured to control a phase of an AC voltage provided to the main vibrator and each of the first and second sub-vibrators (Fig. 4B and paras. 35 – 39). 
 		As to claim 10, Gossweiler shows that the plurality of sub-vibrators at least partially surround the main vibrator (Fig. 2A and para. 21). 
 		As to claim 11, Gossweiler shows that the main vibrator is disposed in a central region of the display panel in the plan view, and the plurality of sub-vibrators are disposed along edges of the display panel in the plan view (Fig. 2A and para. 21). 
 		As to claim 12, Gossweiler shows a cover panel 212 overlapping the display panel (Figs. 2A and 2B and paras. 20 – 22), wherein the display panel includes a display surface and an opposite surface facing opposite to the display surface (Figs. 2A 
		As to claim 13, Gossweiler shows a touch member disposed on the display surface of the display panel (para. 20). 
		As to claim 14, Gossweiler shows that each of the main vibrator and the sub-vibrators comprises a piezoelectric element (para. 21). 
		As to claim 15, Gossweiler shows that the main vibrator comprises a first main vibrator and a second main vibrator spaced apart from each other in the plan view (paras. 20 and 21). 
		As to claim 16, Gossweiler shows that the plurality of sub-vibrators surround the first main vibrator and the second main vibrator in the plan view (Fig. 2A and paras. 20 and 21). 
 		As to claim 17, Gossweiler shows that the sub-vibrators is not disposed between the first main vibrator and the second main vibrator in the plan view (Fig. 2A and paras. 20 and 21). 
		As to claim 18, Gossweiler shows that the first main vibrator is configured to generate a first main vibration wave during a first driving mode, and wherein the second main vibrator is configured to generate a vibration wave to cancel out the first main vibration wave during the first driving mode (i.e. interference that causes a trough, paras. 20 – 23). 
. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler in view of Tanaka (US Pub. No. 2014/0184545 A1).
		As to claim 3, Gossweiler does not mention that the main vibration wave, the first sub-vibration wave and the second sub-vibration wave have the same wavelength. 
		Tanaka shows that a set of vibration devices provides vibrations signals having the same wavelength (Fig. 6A and para. 33).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gossweiler with those of Tanaka because designing the system in this way allows the device to provide a varied array of vibration signals (para. 33).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gossweiler in view of Rosenberg et al. (US Pub. No. 2018/0107378 A1).
As to claim 9, Gossweiler does not mention that a maximum amplitude of the main vibrator is greater than a maximum amplitude of the first sub-vibrator or the second sub-vibrator. 
		Rosenberg shows that one of a group of vibrators provides a vibration signal having a greater maximum amplitude than the other vibrators (paras. 101 and 102).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gossweiler with those of Rosenberg because designing the system in this way allows the device to mimic the sensation of a depressed mechanical key (para. 33).
Allowable Subject Matter
Claim 20 is allowable.
Claims 4 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627